DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 3-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 3-13, the prior art does not teach: “…a plurality of semiconductor light-emitting devices applied to a plurality of sub-pixels included in a pixel of a display panel of the display device; and a driving unit that drives the plurality of semiconductor light-emitting devices based on a digital pulse width modulation (PWM) signal, wherein the driving unit comprises: a current sensing unit that senses a value of a current flowing through at least one of the plurality of semiconductor light-emitting devices, a current compensation unit that compensates for a current deviation between the plurality of semiconductor-light-emitting devices based on the value of the current sensed by the current sensing unit, and a switching unit connected to each of the plurality of semiconductor light-emitting devices to switch the plurality of semiconductor light-emitting devices according to the digital PWM signal, and wherein the current compensation unit comprises a compensation unit connected between the switching unit and the ground to compensate for the current deviation between the plurality of semiconductor light-emitting devices.”
Regarding claims 14-20, the prior art does not teach “…a display panel to display an image, and including pixels having sub-pixels; a plurality of semiconductor light-emitting devices constituting the sub-pixels; and a drive device to compensate for a current deviation between the plurality of semiconductor light-emitting devices constituting the sub-pixels, wherein the driving device includes: a driving unit that drives the plurality of semiconductor light-emitting devices based on a digital pulse width modulation (PWM) signal; a data driving unit that generates serial digital data for driving the plurality of light- emitting diodes; and a gate driving unit that generates a driving signal for driving the plurality of light- emitting diodes in response to a scan signal.”
Regarding claim 21, the prior art does not teach “…a plurality of semiconductor light-emitting devices applied to a plurality of sub-pixels included in a pixel of a display panel of the display device; and a driving unit that drives the plurality of semiconductor light-emitting devices based on a digital pulse width modulation (PWM) signal, wherein the driving unit comprises: a current sensing unit that senses a value of a current flowing through at least one of the plurality of semiconductor light-emitting devices; and a current compensation unit that compensates for a current deviation between the plurality of semiconductor-light-emitting devices based on the value of the current sensed by the current sensing unit, wherein the driving unit lacks a digital-to-analog converter (DAC) for converting digital data into analog data, so that the digital data is directly applied in a digital mode.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SASINOWSKI whose telephone number is (571)270-5883. The examiner can normally be reached 7am - 4pm, Mon.-Fri. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW SASINOWSKI/Primary Examiner, Art Unit 2625